VAN ORSDEL, Associate Justice.
Appellant, a New York corporation, was sued in the Supreme Court of the District of Columbia in connection with Thomas W. Miller, Alien Property Custodian, and Frank White, Treasurer of the United States, in-a matter arising under the Trading with the Enemy Act, as ámended. 41 Stat. 977.
A summons was served upon appellant corporation by the marshal for the Southern district of New York and duly returned. Appellant appeared specially and moved the court to quash the constructive service thus obtained. The court overruled the motion, with leave to de- • fendant to answer within 10 days. From the order this appeal was taken.
A question of appellate jurisdiction arises. This is merely an interlocutory order, not embraced within the general right of appeal conferred by statute. The order involves no change of possession of property (D. C. Code, § 226); hence this court is without jurisdiction to review the order appealed from. Nor is there anything in the Trading with the Enemy Act which, in any respect, modifies or changes the appellate jurisdiction of this court. While this point is not raised by counsel, the court will taken judicial cognizance of matters affecting its appellate jurisdiction.
The appeal is dismissed, with costs.